DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on December 20, 2021 is acknowledged.  Thus, claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD OF FORMING A RELIABILITY ENHANCEMENT OF PRESS-FIT CONNECTOR--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,607,824 to Chandler et al.
Regarding claim 1, Chandler et al disclose a method comprising: inserting a press-fit element (20) into a through hole (14) on a substrate board (12); obtaining a target heat-application plan for the press-fit element (trained information, see Col. 4, line 30); applying heat (heat source 32) to the press-fit element (see Fig. 1); determining that the target heat-application plan has been completed (steps 106, 108 in Fig. 5); and withdrawing heat from the press-fit element (after analyzing).
Regarding claim 4, Chandler et al disclose identifying a target time value; and concluding that the target time value has been reached (see Figs. 5 and 6).
Regarding claim 7, Chandler et al disclose the applying heat comprises applying heat to the entire substrate board simultaneously (see Col. 4, lines 53-54 and Fig. 2).
Regarding claim 4, Chandler et al disclose the applying heat comprises applying heat to selected portions of the substrate board (see Col. 4, lines 35-36 and Fig. 3).

Allowable Subject Matter
Claims 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach or suggest the step of determining and selecting a time and temperature curve to secure the press-fit element in the through hole as well as increasing a temperature at the press-fit element; also the step of obtaining and detecting a sensitive-component condition and triggering the alarm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for the general teachings of pressing a press-fit element into a circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/January 28, 2022 		                                           Primary Examiner, Art Unit 3729